                                        Case 2:19-cv-00035-GMN-BNW Document 38 Filed 05/18/20 Page 1 of 2



                                    1
                                         JEROME R. BOWEN, ESQ.
                                    2    Nevada Bar No. 4540
                                         BOWEN LAW OFFICES
                                    3    9960 W. Cheyenne Avenue, Suite 250
                                         Las Vegas, Nevada 89129
                                    4    (702) 240-5191; Fax (702)240-5797
                                         twilcox@lvlawfirm.com
                                    5
                                                                    UNITED STATES DISTRICT COURT
                                    6
                                                                             DISTRICT OF NEVADA
                                    7
                                                                                       ***
                                    8
                                    9     RIKI ROASH, individually,                          Case No. 2:19-CV-00035-GMN-BNW
                                   10                               Plaintiff,
                                               vs.
702-240-5191 FAX: 702-240-5797




                                   11
 9960 W. Cheyenne Ave, Suite 250




                                          AUTOMOBILE INSURANCE COMPANY
    BOWEN LAW OFFICES




                                   12
    Las Vegas, Nevada 89129




                                          OF HARTFORD, CONNECTICUT, a foreign
       Conquistador Plaza




                                   13     corporation; DOES I through X, inclusive and
                                          ROE CORPORATIONS, I through X,
                                   14     inclusive,
                                   15
                                                                   Defendants,
                                   16
                                   17    STIPULATION TO EXTEND THE DATE FOR PLAINTIFF TO FILE IT’S RESPONSE
                                           TO DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS (ECF 36)
                                   18                                 (First Request)
                                   19
                                                Plaintiff and Defendant have stipulated and agreed to a fourteen (14) day extension of time
                                   20
                                         from May 15, 2020 to May 29, 2020 for Plaintiff to file it’s Opposition to Defendant’s Motion for
                                   21
                                         Judgment on the Pleadings (ECF 36) filed on May 1, 2020. The reasons supporting this stipulation
                                   22
                                         are as follows: Given the unfortunate circumstances associated with COVID-19, Plaintiff’s counsel
                                   23
                                         has invoked limited and remote working conditions for its office. Counsel requires additional time
                                   24
                                         to have meaningful discussions with client(s) and file review as to provide the Court a complete
                                   25
                                         outline of facts and issues. These unforseen circumstances has placed a convergence on counsel’s
                                   26
                                         commitments also necessitating this request. This instant stipulation comes fewer than 21 days
                                   27
                                         before the expiration of the initial expert disclosure deadline. Local rule 26-4 requires that the
                                   28
                                        Case 2:19-cv-00035-GMN-BNW Document 38 Filed 05/18/20 Page 2 of 2



                                    1    stipulations coming fewer than 21 days before the expiration of a deadline demonstrate excusable

                                    2    neglect. The parties contend that good cause and excusable neglect exist to grant the extension due

                                    3    to the logistical difficulties that have arisen for Plaintiff’s counsel is shifting its entire practice

                                    4    remotely due to COVID-19 considerations.

                                    5           This is the first extension of time requested by the Parties related to this Motion, which is

                                    6    made in good faith and not for purposes of delay.

                                    7
                                         Dated this 15th day of May, 2020.                  Dated this 15th day of May, 2020.
                                    8
                                          /s/ Jerome R. Bowen, Esq.                         /s/ Dylan P. Todd, Esq.
                                    9    JEROME R. BOWEN, ESQ.                              Dylan P. Todd, Esq.
                                         Nevada Bar No. 4540                                Nevada Bar No. 10456
                                   10    BOWEN LAW OFFICES                                  FORAN GLENNON PALANDECH
                                         9960 W. Cheyenne Avenue, Suite 250                 PONZI & RUDLOFF PC
                                         Las Vegas, Nevada 89129                            2200 Paseo Verde Parkway, Suite 280
702-240-5191 FAX: 702-240-5797




                                   11
 9960 W. Cheyenne Ave, Suite 250




                                         Attorney for Plaintiff                             Henderson, Nevada 89052
                                                                                            Attorney for Defendant
    BOWEN LAW OFFICES




                                   12
    Las Vegas, Nevada 89129
       Conquistador Plaza




                                   13
                                   14                                                  ORDER

                                   15           IT IS SO ORDERED.
                                                           18 day of May, 2020.
                                                Dated this ___
                                   16
                                   17
                                                                                        ______________________________
                                   18                                                   Gloria M. Navarro, District Judge
                                                                                        UNITED STATES DISTRICT COURT
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28                                                 Page 2 of 2
